Filed 1/23/13 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2013 ND 5







Joshua Poitra, 		Petitioner and Appellant



v.



State of North Dakota, 		Respondent and Appellee







No. 20120283







Appeal from the District Court of Cass County, East Central Judicial District, the Honorable Lisa K. Fair McEvers, Judge.



AFFIRMED.



Per Curiam.



Daniel E. Gast (on brief), 35 4th Street North, Ste. 201, Fargo, N.D. 58102, for petitioner and appellant.



Kimberlee J. Hegvik (on brief), Assistant State’s Attorney, Courthouse, P.O. Box 2806, Fargo, N.D. 58108-2806, for respondent and appellee.

Poitra v. State

No. 20120283



Per Curiam.

[¶1]	Joshua Poitra appealed from a trial court order denying his application for post-conviction relief.  On appeal, he argues he received ineffective assistance of both trial and appellate counsel, and the trial court erred in denying his application.  We affirm under N.D.R.App.P. 35.1(a)(2).

[¶2]	Gerald W. VandeWalle, C.J.

Mary Muehlen Maring

Daniel J. Crothers

Dale V. Sandstrom

Carol Ronning Kapsner